Citation Nr: 1442361	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  04-28 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee disability with degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran served on active duty from February 1973 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio, that denied the above claim.

In September 2004, the Veteran testified at a personal hearing over which a Decision Review Officer of the RO presided.  Thereafter, in September 2006, the Veteran testified at a personal hearing over which a Veterans Law Judge of the Board presided while at the RO.  A transcript of each hearing has been associated with his claims file.
 
In a May 2007 decision, the Board denied service connection for a bilateral knee disability with degenerative arthritis.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  By January 2009 Order, the Court vacated the Board's May 2007 decision and remanded the matter to the Board for compliance with instructions contained in a Joint Motion to Remand of the parties.  The case was returned to the Board in March 2010 wherein it was remanded for additional development.

In February 2012, the Board, again, denied the Veteran's claim.  The Veteran appealed the denial to the Court.  By August 2012 Order, the Court vacated the Board's February 2012 decision and remanded the matter to the Board for compliance with instructions contained in a Joint Motion to Vacate and Remand of the parties.  The case was returned to the Board in August 2013 and December 2013 wherein it was remanded for additional development.  It is now returned to the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  
The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

As noted above, in September 2006, the Veteran testified at a personal hearing over which a Veterans Law Judge of the Board presided while at the RO.  The Veterans Law Judge that conducted that hearing is no longer employed by the Board.  The law requires that a Veterans Law Judge that conducts a hearing on appeal must participate in any decision made on appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.7007 (2013).  Therefore, in August 2014, the Board notified the Veteran of the fact that the Veterans Law Judge that conducted that hearing was no longer employed by the Board, and that he had the opportunity to testify at another hearing.  See 38 C.F.R. § 20.717 (2013). 

Later in August 2014, the Veteran notified the Board that he wished to appear at a video conference hearing before a Veterans Law Judge of the Board.  Accordingly, in order to afford the Veteran due process, to include the opportunity to appear before a Veterans Law Judge for a personal hearing, this case must be remanded so that an appropriate hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction shall schedule the Veteran for a video conference hearing before a Veterans Law Judge of the Board, in accordance with applicable laws and regulations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



